Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from receiving benefits on the ground he voluntarily left his employment without good cause. Although claimant could have continued to work until he reached age 70, he retired at age 53 from his position with the Department of the Army to take advantage of a proffered 6.4% increase in his annuity for early retirement. In our view, there is substantial evidence in the record to sustain the board’s determination that this was a personal noncompelling reason under the law and constituted a voluntary leaving of employment without good cause disqualifying claimant from benefits. (Matter of Fisher [Levine], 36 NY2d 146). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.